Title: To Thomas Jefferson from Sulayman Melmelli, 26 July 1806
From: Melmelli, Sulayman
To: Jefferson, Thomas


                        
                            
                                26 July 1806
                            
                        
                        Siddi Suliman Mella Menni Ambassador Plenipotentiary from the Regency of Tunis to his Excellency the
                            President of the United States of America
                        Health Peace and Prosperity— 
                        Sir
                        
                        The Brig Franklin arrived here yesterday, and with great concern I have found her to be a prize vessel
                            captured by a Tripolitan Cruiser and sold at Tunis in the year 1803: This vessel was freighted twice by myself and
                            afterwards sent from Tunis to Triest where she was sold by the express order of the Bashaw of Tunis: I therefore cannot
                            receive her as a substitute for the Cruisers which were captured off Tripoli and request that this vessel may be consign’d
                            to Consul Lear to be by him deliver’d to the Bashaw of Tunis my Master and that your Excellency will give me permission to
                            remain in any part of the United States with two servants only until I receive answers to the letters which I propose
                            sending by the Brig Franklin—.
                        As this is a proposal of my own I concieve the United States exonorated from every expense & do not
                            wish that my Salary Should be continued after your Excellency honors me with an answer to this letter—
                        If the above proposal should not meet your Excellencys approbation I request that you will either order Mr
                            Cathcart to charter a small vessel to convey me to Tunis or permit me to charter one myself as it is more than my life is
                            worth to return in a vessel that has already belong’d to my Master and was sold to Christians by
                            his particular order
                        That the immortal Allah may have you under his holy protection is the prayer of the
                            poorest Slave of God
                        Done at Boston July the 26th 1806—
                        
                            
                                
                            
                        
                    